Citation Nr: 1616375	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  06-24 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to a compensable initial rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1959 to September 1979.   He had service in the Republic of Vietnam and his military decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Waco, Texas, Regional Office (RO) which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss. The RO had previously denied service connection in March 1988 and in June 2002, determined that no new and material evidence had been received to reopen the Veteran's claim.

In an April 2011 decision, the RO granted service connection for left ear hearing loss, effective April 20, 2005, and assigned a noncompensable rating. In March 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record. In August 2014, the Board, in pertinent part, remanded the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss and entitlement to a compensable initial rating for left ear hearing loss, to the RO for additional action.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable initial rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for right ear hearing loss in a June 2002 decision; the Veteran did not appeal that decision.

2.  Evidence associated with the claims file since the June 2002 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran's right ear hearing loss initially manifested during active service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied reopening the claim of service connection for right ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).
3.  The criteria to establish service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans' Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. In this decision, the Board reopens the issue of service connection for right ear hearing loss and grants the claim. Therefore, no further discussion of VA's duties to notify and to assist is necessary.

II.   New and Material Evidence

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In March 1988, VA denied service connection for hearing loss as "[t]here was no indication of hearing loss on the [Veteran's] 5/79 retirement examination." In June 2002, VA denied reopening the Veteran's claim for service connection as "[t]reatment records received do not show treatment or findings relating to this condition." The Veteran was informed in writing of the adverse decision and his appellate rights in June 2002. He did not submit an NOD with the adverse decision.

When the claim was denied in June 2002, the evidence consisted of the Veteran's service treatment records dated between June 1959 and September 1979 which did not document that he had right ear hearing loss or that he received treatment for right ear hearing difficulties during that time. 

New and material evidence pertaining to the issue of service connection for right ear hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 2002 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the June 2002 rating decision includes VA clinical documentation, private clinical documentation, VA audiological examinations, service treatment and personnel records, written statements from the Veteran and three of his friends, and oral testimony under oath from the Veteran. A June 2011 letter from A. Morgan, M.D., states that the Veteran has bilateral high-frequency sensorineural hearing loss and that his hearing loss is "certainly related to his military service." An August 2015 VA audiological examination indicates that the Veteran has bilateral sensorineural hearing loss. The June 2011 letter and August 2015 examination report are of such significance that, when considered for the limited purpose of reopening the Veteran's claim, they raise a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.

III.  Service Connection

The Veteran contends that service connection for right ear hearing loss is warranted as he endured significant noise exposure as a result of flying helicopters in combat missions in Vietnam, many years of firing weapons without sufficient ear protection, and from working in offices located in aircraft hangars. 

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  

The Veteran's service treatment records do not provide any complaints of right ear hearing loss and his audiological examinations document that his hearing was normal for VA purposes. A May 1978 service treatment record, however, does contain the results of an audiogram and a note stating that the Veteran's hearing was being monitored. 

A June 2005 VA treatment record states that the Veteran complained of "difficulty understanding speech in background noise and in rooms with poor acoustics." The diagnosis was mild high frequency hearing loss in both ears, with the left being worse than the right. 

In December 2008, the Veteran was afforded a VA audiological examination. He exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
15
20
25
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. He was diagnosed with a mild high frequency sensorineural hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in his left ear. The examiner opined that the Veteran's right ear hearing loss did not meet the requirements for a disability under VA law and that his left ear hearing loss was related to in-service noise exposure.

A June 2011 private treatment record provides the results of an audiological examination. The Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
35
LEFT
20
25
25
55
55

The June 2011 letter from Dr. Morgan provides a history of the Veteran's in-service noise exposure and that the Veteran has sensorineural hearing loss. Dr. Morgan states that "[i]t is impossible for me to see how his hearing loss . . . could not be noise exposure related, and certainly related to his military service. I would think his service connection would be for both ears and certainly greater than 10%."

In August 2015, the Veteran was afforded a VA audiological examination. He exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
40
LEFT
15
20
35
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear. He was diagnosed with bilateral sensorineural hearing loss. The examiner did not provide an opinion as to whether the Veteran's right ear hearing loss was caused by in-service noise exposure but did note not that the "Veteran reports onset of his hearing loss during military service . . . . He denied post military noise exposure."

The Veteran has right ear hearing loss for VA purposes because he exhibited a pure tone threshold at 4000Hz of 40 decibels. The Veteran has provided an extensive history of in-service noise exposure and Dr. Morgan stated that his bilateral hearing loss was caused by service. Therefore, service connection is warranted and the claim is granted.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is granted.



REMAND

The Veteran has now been granted service connection for right ear hearing loss. He will be afforded a VA audiological examination to determine the level of his hearing disability in order to assign an initial rating. The Board finds that the results of that examination are relevant to the Veteran's left ear hearing disability and, therefore, both issues should be addressed simultaneously.

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran receives an audiological examination for his right ear hearing loss disability, readjudicate the issue of entitlement to a compensable initial rating for the Veteran's left ear hearing loss. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


